PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/163,182
Filing Date: 29 Jan 2021
Appellant(s): Versatile, Inc.



__________________
Alexander Rodriguez
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/10/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/12/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
In the Appeal Brief, Appellant argues: 
1) Following Judge Reyna, the Appellant submits that the claimed Invention is clearly eligible under 35 U.S.C. § 101 as it is directed to “specific means for achieving” the concepts recited therein. There is no risk that any of the claims subject to this appeal will unnecessarily pre-empt the abstract idea of monitoring processes and progress at a construction site. There is no question that the claimed Invention is both inventive and innovative, as further evidenced by the lack of any rejections under 35 U.S.C. §§ 102, 103.
Following Cosmokey, the Appellant submits that the Claims are not directed to an abstract idea, but rather a specific application of a computer system and associated hardware (e.g., smart hook), software, and/or firmware which, using the claimed method, decomposes and disambiguates complex construction tasks during construction at a construction site into a notification for these construction tasks forwarded to a user’s (e.g., site manager, a supervisor) mobile device, thereby enabling the user to quickly visualize a (full or partial) history of processes and progress at the construction site.
The claimed Invention is a specific and practical application of computing technology that vastly improves upon prior architectures, systems, and procedures for monitoring processes and progress at a construction site during construction. The benefits of the claimed Invention are outlined in the Specification (cited above). Of note, the method executed by the system: (1) reduces the need for the user (e.g., site manager, a supervisor) to rely on individual workers and staff to manually communicate construction progress to the user or predict whether such information is relevant to the user; (2) improves the efficiency of informing the user of particularly significant construction tasks at the construction site; and, in doing so, (3) improves the underlying efficiencies of the computing systems that site managers and supervisors at a construction site utilize daily to monitor processes and progress by enabling those users to quickly visualize a (full or partial) history of processes and progress at the construction site. Therefore, the Appellant again submits that the pending Claims are not directed to an abstract idea, (i.e., they are not directed to mental process practically performed in the human mind) — rather they are clearly directed at the underlying technological platforms that are clearly eligible subject matter under 35 U.S.C. § 101.

2) In furtherance of its position above, the Appellant refers the Board to MPEP §2106.04(a)(2)(III)(A) which states: “[c]laims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for  instance when the human mind is not equipped to perform the claim limitations.” The Appellant submits that the Claims do not recite limitations that can “practically be performed in the human mind” and therefore the Claims cannot be directed to a “mental process.” In particular, the Appellant takes the position that the Claims do not simply recite the collection of previously existing information, but instead, recite a method for monitoring processes at a construction site involving: obtaining previously unknown information about physical objects loaded onto a crane by a smart hook; and several-step manipulation of the previously unknown data to distinguish object types of these objects. (distinguishing the claims in TQP Development, LLC v. Intuit Inc., 2014 WL 651935 (E.D. Tex. Feb. 19, 2014)).
The Examiner has erroneously concluded: “[O]ther than reciting data captured by a smart hook and a computing device, nothing in the claim elements preclude the steps from practically being performed in the mind.” Office Action, p. 4. “The data captured by a smart hook and a computing device in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.” Office Action, p. 4-5 Obtaining previously unknown information about physical objects and the several-step manipulation of this previously unknown data is recited clearly in the Claims and supported by numerous examples in the original Specification.
In this example, it is clear that the claimed method does not simply “recite” the data captured by the smart hook and the computing device. Rather, the method obtains data (e.g., load characteristics) from the smart hook and computing device and then transforms this previously unknown data in a several-step manipulation process that cannot be practically performed in the human mind in order to: (1) derive a lifting profile representing transition of weight of an object onto the smart hook over a period of time; and (2) identify an object type of an object loaded onto the smart hook based on the lifting profile. The Appellant therefore submits that these limitations reflect upon a specific and practical application of computing technology that vastly improves upon prior architectures, systems, and procedures for monitoring processes and progress at a construction site during construction.
The Examiner’s erroneous conclusion that “nothing in the claim elements preclude the steps from practically being performed in the mind” suggests that the human mind can “practically”: (14) measure a linear increase in load as an object is being lifted by a crane at a construction site; (2) interpret low-amplitude resonant vibrations between 100Hz and 1000Hz; and (3) identify the object as a long steel beam — after the object has been fully lifted by the crane — based on the linear increase in load and the low-amplitude resonant vibrations. 
The Appellant again finds that the recited “several-step manipulation process” cannot in any scope of the human imagination “practically be performed in the human mind.” The Examiner’s statement that “data captured by a smart hook and a computing device in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic component” is disingenuous and reflects a lack of understanding for the original Specification and claimed Invention. The Appellant submits that the Claim limitations recite a specific and practical application of specialized hardware containing special definitions of claim terms set forth in the Specification.
The Examiner has erroneously applied the term “smart hook” when evaluating the scope of the recited Claims — that is the Examiner has construed the term “smart hook” to function as an obvious data gathering mechanism. This erroneous application of the term “smart hook”: (1) has denied the entitlement of the Appellant to be their own lexicographer; and (2) is heavily relied upon by the Examiner to conclude that the “smart hook” serves as a mere data gathering mechanism and nothing more. This completely misses the point of the Appellant’s claimed Invention, which sets forth a specific definition for the term “smart hook” as a specialized hardware component in a practical application involving: obtaining previously unknown information about physical objects; and several-step manipulation of this previously unknown information, as previously described above.
The Appellant submits that the Examiner carries the onus to entitle the Appellant to be their own lexicographer. The Examiner’s blanket statement that “the smart hook merely uses well known technology to function as an obvious data mechanism” is a clear indication that the Examiner has: (1) failed to meet the responsibility to carry this onus; (2) failed to understand and properly apply the original Specification during evaluation of the Claim limitations; and (3) is deliberately construing the term “smart hook” to his convenience in order to conclude that the Claim limitations amount to “an abstract idea without anything more” thereby absolving his procedural burden to provide evidence that the limitations in Claim 1 are widely prevalent or conventional in the relevant industry.

3) Assuming arguendo that the Claims are directed to an abstract idea, the Appellant submits that the Claims recite additional elements that amount to significantly more than the judicial exception. That is, the Claims do not pre-empt the entire field monitoring processes and progress at construction sites, but rather a very specific and practical application of the abstract idea. 
The Appellant submits that the recited limitations recite a specific and practical application for specialized hardware (i.e., the smart hook) to identify objects based on previously unknown information of objects carried by the smart hook. These limitations do not merely link the judicial exception to a technical field, but instead add a meaningful limitation in that they employ identifying an object type for objects carried by the smart hook based on a lifting profile derived for the objects to then determine the notification trigger, thus avoiding the need for a user (e.g., construction manager, supervisor) to visually evaluate progress at different locations of a construction site on a continual basis. Therefore, the Claim goes beyond merely automating the abstract ideas and instead uses information obtained via the judicial exception to take action by determining a notification trigger in a particular way.
The Appellant submits that the Claims recite limitations of a “smart hook” — being properly defined in the Specification and integrated into the Claims as previously explained — which amounts to a “particular machine” by which the judicial exception is applied. That is the “smart hook”: (1) refers to a set of particular elements defined in the Specification and supported by the drawings (see paragraphs [0035] — [0037] on pages 14 and 15, and FIGURE 6 of the Specification as filed); (2) is integral to achieve performance of the method; and (3) imposes meaningful limits on the claimed method. To conclude that the additional element of the “smart hook” amounts “to no more than mere instructions to apply the exception using a generic computer component” is disingenuous and misses the entire point of the Invention. The particular elements which define the smart hook are integral to the performance of the method, that is, without the smart hook the method cannot be performed for the specific and practical application recited in the Claims.
Therefore, the recited combination of steps clearly illustrates that Claim 1 (and Claims 23 and 26) is not directed at the abstract idea of a mental process, but rather that the series of specialized hardware implemented steps impose meaningful limits that disaggregate complex systems and solutions for monitoring progress at construction sites, automates identification of objects transported across the construction site, and automates a notification process for tracking progress at construction sites. These steps have all of the aforementioned advantages, including in particular lessening the reliance on individual workers and staff to manually communicate such information to the user or predict whether such information is relevant to the user.

4) According to the Berkheimer Memo, the Examiner should only conclude that the claim elements (or combination of elements) are well understood, routine, or conventional when the Examiner can readily conclude, with proper and adequate support, that the elements are widely prevalent or in common use in the relevant industry. This analysis must be conducted for each and every claim independently (alleged ineligibility does not flow down as a matter of dependency). See also, MPEP 2106.05 (d).
The Examiner simply did not meet the evidentiary standard set forth by the Berkheimer Memo. Notably, the Examiner appears to have merely applied the same analysis from Step 2A Prong Two to erroneously conclude that “the additional elements in the Claims amount to no more than mere instructions to apply the exception using a generic component” which was already addressed above. 
The Examiner has erroneously applied the USPTO guidelines incorporating the Berkheimer memo by construing the above cited portion of the Specification as an “express statement” made by the Appellant that demonstrates the well-understood, routine, and conventional nature of the “smart hook.” As previously addressed, the “smart hook” amounts to a piece of specialized hardware that obtains previously unknown information of objects carried by the smart hook and integrates a “several-step manipulation process” to identify objects carried by the smart hook.
In no way does the above cited paragraph of the Specification constitute an “express statement” that demonstrates the well-understood, routine, and conventional nature of the “smart hook.” Rather, the Appellant intentionally expresses the particular elements of the “smart hook” and their functions in the Specification, specifically because the combination of these elements and their functions are not routine or conventional in their nature. The Examiner heavily relies on the cited case Content Extraction v. Wells Fargo Bank (Fed. Cir. Dec, 2014) to provide support for the conclusion that the smart hook merely uses well known technology to function as an obvious data gathering mechanism. As previously addressed, the “smart hook” does not function as an obvious data gathering mechanism, but rather, specialized hardware that obtains previously unknown information of objects and implements a “several-step process manipulation” to this previously unknown information to derive meaningful conclusions necessary to perform the Method. This cited case law fails to address the meaningful transformation of the data gathered by specialized hardware necessary to perform the Method.

5) The Examiner has failed to provide evidence that the limitations in Claim 1 are widely prevalent or conventional in the relevant industry. While the terms “widely prevalent” and “conventional” may be open to interpretation, the Appellant notes that (assuming the Examiner has adhered to the principles of compact prosecution as described in MPEP §2103(I)) the pending claims have never been rejected under either 35 U.S.C. 8§ 102 or 103. Absence of any relevant prior art weighs heavily in favor of Appellant’s assertion that the claim limitations are not, in fact, widely prevalent or conventional in the relevant industry and therefore eligible under Step 2B. In fact, the Appellant submits that, given the complete absence of any rejection under either 35 U.S.C. 8§ 102 or 103, such a conclusion simply cannot be reached within the confines of reason.

6) It is clear that Claim 22 of the instant application, having inherited limitations from independent Claim 1, reads upon the limitations of allowable Claim 1 from the ‘579 Application. The Examiner was informed that these recited limitations have already been examined and allowed on the merits during the Examiner interview on 08-SEP-2021. However, the Examiner has deliberately chosen to disregard the allowability of these recited limitations and uphold these rejections under 35 U.S.C §101. Assuming arguendo that all USPTO patent personnel have followed proper guidance for evaluating claim eligibility under 35 U.S.C. 101, implies that the Examiner of the instant application has blatantly ignored the fact that these recited limitations have already been examined on the merits and found allowable under 35 U.S.C §101, and thereby heavily insinuates that the Examiner has purposefully and intentionally delayed prosecution of the instant application by upholding his rejection of the aforementioned claim limitations under 35 U.S.C §101.

With respect to argument 1, the Examiner respectfully disagrees. As an initial note, and as Appellant is likely aware, Cosmokey, while potentially informative, was decided on the specific facts and claim language of that case, and has no bearing on the analysis of this Application. Additionally, a concurrence opinion, seemingly cherry-picked by Appellant, has no bearing on the current Application.
Rather, and as discussed in the October 2019 Update, regarding the requirements of a prima facie case, here, the rejection identifies the judicial exception (i.e., abstract idea enumerated in Section I of the 2019 PEG) by referring to what is recited (i.e., set forth or described) in the claim and explaining why it is considered to be an exception (Step 2A Prong One). 
In addition, the rejection identifies any additional elements recited in the claim beyond the judicial exception and evaluate the integration of the judicial exception into a practical application by explaining that 1) there are no additional elements in the claim; or 2) the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application using the considerations set forth in the 2019 PEG (Step 2A Prong Two).
Finally, the rejection sets forth an explanation of why the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the exception (Step 2B).
For purposes of efficiency in examination, examiners may use a streamlined eligibility analysis (Pathway A) when the eligibility of the claim is self-evident, e.g., because the claim clearly improves a technology or computer functionality. However, if there is doubt as to whether the applicant is effectively seeking coverage for a judicial exception itself, the full eligibility analysis (the Alice/Mayo test described in MPEP § 2106, subsection III) should be conducted to determine whether the claim integrates the judicial exception into a practical application or recites significantly more than the judicial exception. The results of the streamlined analysis will always be the same as the full analysis, thus the streamlined analysis is not a means of avoiding a finding of ineligibility that would occur if a claim were to undergo the full eligibility analysis. See MPEP §2106.06
Here, Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 23 and 26 recite monitoring processes and progress, including accessing, compiling, accessing, detecting, extracting, identifying, accessing, correlating, querying, identifying and transmitting steps.
The limitations of accessing, compiling, accessing, detecting, extracting, identifying, accessing, correlating, querying, identifying and transmitting, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components.
That is, other than reciting data captured by a smart hook and a computing device, nothing in the claim elements preclude the steps from practically being performed in the mind.  If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application.  The claims include data captured by a smart hook and a computing device.  The data captured by a smart hook and a computing device in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of data captured by a smart hook and a computing device amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

With respect to argument 2, the Examiner respectfully disagrees. As an initial point, Appellant seems to misunderstand the rejection. The rejection recites “That is, other than reciting data captured by a smart hook and a computing device, nothing in the claim elements preclude the steps from practically being performed in the mind.” As a result, the rejection does not posit that the data captured by the smart hook is performed in the mind, as Appellant erroneously asserts.
Rather, the claim language, including accessing a building model and a site plan, compiling the building model and the construction site plan, accessing a first lifting profile, identifying an object type, accessing a drop-off location, correlating the first lift event, and querying a set of notification triggers, covers performance of the limitations in the mind, but for the recitation of generic computer components.
And Appellant is certainly entitled to be their own lexicographer, which is why the Examiner points directly to specification regarding the “smart hook”, and its function as an obvious data gathering mechanism.
Specifically, as discussed in paragraph 0036 of the specification, “Generally, the smart hook can be rapidly deployed to cranes of various sizes and lifting capacities by placing the crane loop over a crane hook with the lifting hook hanging below the crane loop. A load (e.g., construction materials, construction equipment, scaffolding) may then be attached to the lifting hook, which transfers the weight of the load into the crane loop, which transfers the weight of the load and the smart hook into the crane hook thus carried by the crane. In particular, the smart hook: is configured for rapid deployment to a crane without modification to structural elements of the crane; and includes sensors that enable tracking of load weight, motion, and 3D position (e.g., geospatial location and altitude) directly at the lifting hook carrying the load (i.e., rather than remotely from the load).”
In addition, as discussed in paragraph 0047, sub paragraph 0035 of the specification, “the smart hook transmits data to a local computing device located on the construction site - such as a desktop computer, laptop computer, or mobile device - via a local wireless network; and the local computing device then executes of the method”.
Following, here, the smart hook (i.e., device with a plurality of sensors) merely uses well known technology to function as an obvious data gathering mechanism.  This type of data gathering is similar to that seen in Content Extraction v. Wells Fargo Bank (Fed. Cir. Dec. 23, 2014), which found that a scanner using known OCR technology was not significantly more than the abstract idea.

With respect to argument 3, the Examiner respectfully disagrees. As discussed in MPEP § 2106.04 (I), “While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1150, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379, 115 USPQ2d 1152, 1158 (Fed. Cir. 2015). It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. Diamond v. Diehr, 450 U.S. 175, 191-92 n.14, 209 USPQ 1, 10-11 n.14 (1981) ("We rejected in Flook the argument that because all possible uses of the mathematical formula were not pre-empted, the claim should be eligible for patent protection"). See also Synopsys v. Mentor Graphics, 839 F.3d at 1150, 120 USPQ2d at 1483; FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1098, 120 USPQ2d 1293, 1299 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1320-21, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); Sequenom, 788 F.3d at 1379, 115 USPQ2d at 1158. Several Federal Circuit decisions, however, have noted the absence of preemption when finding claims eligible under the Alice/Mayo test. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1315, 120 USPQ2d 1091, 1102-03 (Fed. Cir. 2016); Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016); BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1350-52, 119 USPQ2d 1236, 1243-44 (Fed. Cir. 2016).”
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract idea, the claims include data captured by a smart hook and a computing device.
The data captured by a smart hook and a computing device in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Even when viewed in combination, the additional elements in the claims do no more than use computer components as a tool (i.e., data captured by a smart hook and a computing device).  There is no change to the computers and/or other technology recited in the claims, thus the claims do not improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.

With respect to argument 4, the Examiner respectfully disagrees. Appellant seems to misunderstand the Berkheimer Memorandum.  With respect to the Berkheimer court case, in a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds 1) an explanation based on an express statement in the specification (e.g., citation to a relevant portion of the specification) that demonstrates the well-understood, routine, conventional nature of the additional element(s). 
Under the Berkheimer Memorandum, there is no change to basic subject matter eligibility framework, but clarification regarding how to determine whether an additional element (or combination of additional elements) represents well-understood, routine, conventional activity in Step 2B. An examiner should conclude that an element (or combination of elements) is well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry, as explained in MPEP § 2106.05(d)(I)
However, here the rejection never indicated nor concluded that the additional elements, cited in step 2B of the analysis, are “well-understood, routine or conventional,” and as a result, Appellant’s argument is moot.
Under step 2B of the analysis, the claims include, inter alia, data captured by a smart hook and a computing device. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.

With respect to argument 5, the Examiner respectfully disagrees. A rejection under 35 U.S.C. § 102 and/or 35 U.S.C. §103, or lack thereof, has no bearing on a 35 USC § 101 analysis to determine subject matter eligibility. As discussed in MPEP §2106.05 I, “In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. . . . [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces."). Specifically, lack of novelty under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103  of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. The distinction between eligibility (under 35 U.S.C. 101) and patentability over the art (under 35 U.S.C. 102 and/or 103 ) is further discussed in MPEP § 2106.05(d).”

With respect to argument 6, the Examiner respectfully disagrees. Regarding the application of the Eligibility guidance, and as Appellant is likely aware, each application is examined independently. Moreover, while not done here, Appellant is able to argue the eligibility of dependent claims separately.
Moreover, as discussed in the October 2019 Update, regarding the requirements of a prima facie case, here, the rejection identifies the judicial exception (i.e., abstract idea enumerated in Section I of the 2019 PEG) by referring to what is recited (i.e., set forth or described) in the claim and explaining why it is considered to be an exception (Step 2A Prong One). 
In addition, the rejection identifies any additional elements recited in the claim beyond the judicial exception and evaluate the integration of the judicial exception into a practical application by explaining that 1) there are no additional elements in the claim; or 2) the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application using the considerations set forth in the 2019 PEG (Step 2A Prong Two).
Finally, the rejection sets forth an explanation of why the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the exception (Step 2B).   

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/ANDRE D BOYCE/Primary Examiner, Art Unit 3623
September 6, 2022


Conferees:
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623 

/Vincent Millin/
Appeal Practice Specialist                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.